Citation Nr: 1500922	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-16 511A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Educational Center of the 
Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, of the United States Code.



ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 determination of the Department of Veterans Affairs (VA) Educational Center of the Regional Office in St. Louis, Missouri.  

The Board has reviewed the paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.  


REMAND

DEA allowance under Chapter 35 of Title 38 of the U.S. Code may be paid to a child or surviving spouse of a veteran who meets certain basic eligibility requirements.  Basic eligibility exists if the veteran, inter alia, has a permanent total service-connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 2014); 38 C.F.R. § 3.807 (2014).  

Chapter 35 authorizes DEA to "eligible persons," including "children whose education would otherwise be impeded or interrupted by reason of the disability or death of a parent from a disease or injury incurred or aggravated in the Armed Forces."  38 U.S.C.A. § 3500.  For purposes of DEA benefits under Chapter 35, the term "eligible person" means "a child of a person who, as a result of qualifying service, died of a service-connected disability or has a total disability permanent in nature resulting from a service-connected disability, or who died while a disability so evaluated was in existence."  38 U.S.C.A. § 3501(a)(1)(A)(i), (ii) (West 2014); see Erspamer v. Brown, 9 Vet. App. 507, 509 (1996).  

The Veteran has two service-connected disabilities.  His bilateral hearing loss has been rated as noncompensable (assigned a zero percent disability rating) since July 2003.  However, his PTSD has been rated as 50 percent disabling from July 2003, 70 percent disabling from October 2010, and 100 percent disability from April 2011.  The Veteran was also assigned a total disability evaluation on the basis of individual unemployability due to service-connected disabilities (TDIU) from October 2010 to April 2011.  

As shown in a February 2014 Rating Decision, the RO has proposed to reduce the disability rating assigned the Veteran's PTSD with major depression and alcohol abuse from 100 to 50 percent.  Because the proposed reduction is pending,  adjudication of the appellant's Chapter 35 educational benefits claim must be deferred.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the two claims are inextricably intertwined)).  The Veteran was sent a notification letter regarding the proposal in April 2014.  Also, electronic mail correspondence from the RO dated July 2014 referenced the February 2014 proposed reduction.  However, there is no indication that the RO has adjudicated the proposed reduction from 100 percent to 50 percent for the rating assigned the Veteran's service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1. Upon adjudication of the proposed reduction of the rating assigned the Veteran's service-connected PTSD with major depression and alcohol abuse from 100 percent to 50 percent, the RO must readjudicate the appellant's claim for entitlement to DEA until Chapter 35, Title 38, of the U.S. Code.  

2. After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the educational benefit sought is not granted, the AOJ should furnish the appellant with a Supplemental Statement of the Case (SSOC) and allow appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






